     Case 7:19-mj-06962-MRG Document 1 Filed 07/26/19 Page 1 of 3

                                                  [J URIGINAL
Approved

               Special Assistant    ited States Attorney

Before :       THE HONORABLE MARTIN R. GOLDBERG
               United States Magistrate Judge
               Southern District of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT


                                                       Violation of
            - v-                                       18 u . s.c . 111
DENNIS L. HEMMINGWAY

                                                       COUNTY OF OFFENSE :
             Defendant                                 WESTCHESTER

                                             -x

SOUTHERN DISTRICT OF NEW YORK , ss . :

     ANTHONY LUCIANO , being duly sworn , deposes and says
that he is a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Administration Hospital , Montrose , New York, which is
located in the Southern District of New York , and charges
as follows :

                            COUNT ONE

           On or about March 4 , 2019 , at the Montrose
Veterans Administration Hospital , Montrose , New York ,
within the special maritime and territorial jurisdiction of
the United States , in the Southern District of New York ,
DENNIS L . HEMMINGWAY , the defendant , resisted , opposed ,
impeded and interfered with an official government employee
engaged in the performance of official duties on Montrose
Veterans Administration Hospital property , to - wit ,
defendant was combative , resisted verbal commands and used
vulgar language towards officers at the scene while trying
to calm the defendant down .

           (Title 18 , United States Code , Section 11)

     The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows:
     Case 7:19-mj-06962-MRG Document 1 Filed 07/26/19 Page 2 of 3


1.  I am a Police Officer , assigned to the Department of
Veterans Affairs Police Service , Montrose Veterans
Admin i stration Hospital , Montrose , New York , which is
located in the Southern District of New York.

2 . Upon information and belief , on or about March 4 , 2019 ,
at approximately 08 : 36 p . m., VA Police were called to
Urgent Care for a highly intoxicated disgruntled veteran .
Upon arrival , Officer Lash , and Officer Martin arrived and
met with MAA Catalano , who indicated that the defendant had
entered Urgent Care and seemed highly intoxicated . Catalano
stated that the defendant was cursing and walked
aggressively toward an EMS worker and attempted to enter
the Urgent Care front office desk area .

3. While the officers were speaking with MAA Catalano ,
Nurse supervisor , Tonye Opusunju , attempted to get an
assessment of the defendant . The defendant stood up and
aggressively moved toward Opusunju and tried pushing his
way through VA Police. PO Martin and Lash escorted the
defendant to the waiting room chairs . The defendant
continued to use vulgar language and refused to follow
commands and became combative. After multiple attempts to
calm the defendant , the defendant stated he wanted to fight
and tried to grab a hold of PO Martins army and duty belt
multiple times . While the officers attempted to use a soft
arm take down , the defendant tripped over PO Martins foot
and hit his head on the ground causing a laceration to his
left eye - brow .

4 . The defendant was then placed into handcuffs and placed
back in the chair.    The defendant continued to try and kick
the officers and continued to ignore verbal commands . A
code green was called , and medical staff responded to look
at the defendant ' s laceration . The defendant continued to
be disorientated and uncooperative and continued to try and
kick VA police . Temporary bandages were applied to the
defendant ' s laceration and he became very compliant and
apologetic .

5 . The defendant was placed on a medical bed and was
transferred to Urgent Care medical room where he received
medical treatment and was transferred to the Castle Point
facility for continued care .

6 . The defendant was issued one District Court Violation
Notice for Assaulting , resisting or Impeding Certain
Officers or Employees (DCVN Number 6437584/SY53) .

7.   The defendant was released on his own recognizance .
     Case 7:19-mj-06962-MRG Document 1 Filed 07/26/19 Page 3 of 3




WHEREFORE, deponent prays that the above - named defendant be
imprisoned or bailed , as the case may




                        ANTHONY LUCIANO
                        Veterans Administration Police Service




Sworn to before me this
26th day of July , 2019
